02-09-120-CV












 
 
 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-09-120-CV
 
 
SUSA
J. BAILEY GLENN                                                                    APPELLANT
 
                                                             V.
 
J.
ROBERT FORSHEY,                                                                        APPELLEE
LIQUIDATING
TRUSTEE OF                                                                                 
BAILEY PROPERTIES,
LTD.
 
 
----------
 
FROM THE 96TH DISTRICT
COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION[1]
AND JUDGMENT
 
----------
 
On August 19, 2010, we notified
appellant that her brief had not been filed as required by Texas Rule of
Appellate Procedure 38.6(a).  See Tex.
R. App. P. 38.6(a).  We stated we could
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.
Because appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM                 
 
 
PANEL:  GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT,
J.  
 
DELIVERED:  September 23, 2010




[1]See Tex. R. App. P.
47.4.